Citation Nr: 1608822	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for duodenal ulcer prior to November 7, 2011.
 
2.  Entitlement to an evaluation in excess of 20 percent for duodenal ulcer from November 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals Board from an August 2006 rating decision, decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file was later permanently transferred to the Montgomery, Alabama RO (Montgomery RO).

In January 2008, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record. 

In a July 2012 rating decision, the Appeals Management Center (AMC) increased the rating for duodenal ulcer from 10 percent to 20 percent disabling, effective November 7, 2011.  As the Veteran has not been granted the maximum benefit allowed for the duodenal ulcer for the entire appeal period, the claims are still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claim was previously remanded in September 2011 and December 2012 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The record reflects that the Veteran underwent Compensation and Pension examinations regarding his duodenal ulcer in February 21, 2006 and May 29, 2009; however, the examination reports have not been associated with the Veteran's electronic claims file.  Therefore, on remand, the AOJ must undertake appropriate action (to including locating any temporary folder) to associate with the Veteran's claims file the February 2006 and May 2009 VA examination reports.  For any report that cannot be located, the AOJ must prepare a memorandum to that effect and associate it with the Veteran's claims file.

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, in the prior September 2011 remand, the Board referred to a June 2010 VA treatment record, and in a February 2016 Appellate Brief, the Veteran's representative reported that the Veteran was admitted to the Montgomery VA Medical Center (VAMC) for inpatient care for "abdominal pain" as of October 21, 2013; however, the June 2010 VA treatment record and October 2013 hospital treatment records have not been associated with the Veteran's current electronic claims file.  Although VA medical treatment records dated from 2002 through 2015 have been obtained, the records currently associated with the Veteran's electronic claims file appear incomplete.  Hence, the AOJ should obtain from the appropriate VA facilities, including the Central Alabama Health Care System as well as the Birmingham and Montgomery VAMCs, all records of pertinent treatment from January 2005 (one year prior to the January 2006 claim), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining to the Veteran hat he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to enable it to obtain outstanding, pertinent private (non-VA) treatment records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §  3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

The Board notes that in a February 2016 Appellant's Post-Remand Brief, the Veteran's representative referred to the Veteran being admitted inpatient care for "abdominal pain" in October 2013, suggesting that his symptomatology had increased in severity since he was last examined; the representative reported that the Veteran was most recently examined in November 2011.  A review of the evidence shows that the Veteran was most recently examined in March 2014; however, this most recent VA examination report has not been considered by the AOJ and neither the Veteran nor his representative have submitted a waiver of review of the evidence.  See 38 C.F.R. § 20.1304 (2015).

In adjudicating each claim, the AOJ should consider all evidence added to the claims file since the last adjudication as well as consideration of the March 2014 VA examination report.  Also, adjudication of the claim should include consideration of whether any, or any continued, staged rating of the disability is appropriate, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action (to include locating any temporary folder) to associate with the Veteran's claims file the February 21, 2006 and May 29, 2009 VA Compensation and Pension examination reports regarding the Veteran's duodenal ulcer. 

If any such report cannot be located, prepare a memorandum to that effect and associate it with the Veteran's claims file.

2.  Obtain pertinent records from the appropriate VA facility, including the Central Alabama Health Care System as well as Birmingham and Montgomery VAMCs dated since January 2005.  The AOJ should also specifically request June 2010 VA treatment records and October 2013 hospitalization treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging any further examination(s) or obtaining any further medical opinion(s)), readjudicate the claim for higher ratings for duodenal ulcer.

Adjudicate the claim in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication as well as the March 2014 VA examination report) and all legal authority (to include, for each disability, continued consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above), is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

